department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date postf-160881-01 cc pa apjp uilc internal_revenue_service national_office chief_counsel_advice memorandum for associate area_counsel natural_resources cc lm nr dal attn silvia m rheinbolt from curtis g wilson assistant chief_counsel cc pa apjp subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend partnership year year year year issues what constitutes a valid election to use the tefra consolidated audit procedures does answering yes to form_1065 schedule b question constitute a valid election to become subject_to the tefra consolidated audit procedures when no separate election has been made and postf-160881-01 if checking yes to question schedule b form_1065 constitutes an election to be covered under the tefra provisions how is that election revoked conclusions an election to be included in the tefra consolidated audit procedures must be made by attaching a separate statement to form_1065 which clearly indicates that it is an election to be covered by tefra and is signed by all persons who were partners in the partnership for that year merely answering yes to question of schedule b on form_1065 is insufficient to elect coverage under the tefra provisions since merely checking yes to the above question is insufficient to constitute an election to be covered by the tefra provisions there is no election to be revoked facts on the tax returns filed by partnership for year year year and year partnership checked yes in line schedule b of form_1065 entitled is this partnership subject_to the consolidated audit procedures of sec_6221 through you also indicate that partnership designated a tax_matters_partner tmp for the years at issue for all relevant years partnership was a limited_partnership and had less than ten partners all of which were c corporations partnership alleges that when it checked the yes box on its year return the partnership was comprised of only c_corporation partners partnership did not include any separate statement electing to be covered by the unified_audit procedures for any taxable_year law and analysis the partnership provisions in title iv of the tax equity and fiscal responsibility act of tefra publaw_97_248 established a unified_audit and litigation process under sec_6221 through of the code for determining the tax treatment of partnership items at the partnership level for partnership tax years beginning after date these tefra provisions effectively replace the procedures generally applicable to the determination of tax deficiencies and overpayments under sec_6211 through with special procedures applicable to the postf-160881-01 administrative adjustment and judicial readjustment of partnership items see sec_6221 - the tefra unified_audit procedures apply to any partnership that is required to file a return under sec_6031 and which does not fall within the small_partnership_exception under sec_6231 small partnerships are excepted from the tefra partnership provisions unless a valid election is made to be covered by the tefra provisions under sec_6231 before a small_partnership was a partnership in which there were ten or fewer partners each of whom was a natural_person other than a nonresident_alien or an estate each partner’s share of each partnership_item was required to be the same as his share of every other item sec_6231 sec_301_6231_a_1_-1t the tax reform act of introduced an important change for small partnerships under sec_6231 for tax years ending after date most relevant the or fewer limitation described in sec_6231 is applied to the number of natural persons other than nonresident_aliens c corporations and estates of deceased partners that were partners at any one time during the partnership taxable_year for purposes of sec_6231 a husband and wife and their estates are treated as one partner before this change was made partnership could not qualify as a small_partnership since all its partners were c corporations after the law was modified partnership met the definition of small_partnership the determination of whether a partnership meets the requirements for the exception for small partnerships under sec_6231 is made with respect to each partnership taxable_year sec_301_6231_a_1_-1t a as revised by t d fr date a small_partnership can elect to be subject_to the tefra procedures by attaching a statement to the partnership return for the first taxable_year for which the election is to be effective the statement should be identified as an election under sec_6231 should be signed by all persons who were partners of that partnership at any time during the partnership taxable_year to which the return relates and should be filed at the time determined with regard to any extension of time for filing and place prescribed for filing the partnership return postf-160881-01 under sec_301_6231_a_1_-1t the election made by a partnership to be subject_to the tefra procedures was effective for the partnership taxable_year to which the return related and all subsequent partnership taxable years unless revoked with the consent of the commissioner sec_301_6231_a_1_-1t b issue sec_301_6231_a_1_-1t b provides as follows a partnership shall make the election by attaching a statement to the partnership return for the first taxable_year for which the election is to be effective the statement shall be identified as an election under sec_6231 shall be signed by all persons who were partners of that partnership at any time during the partnership taxable_year to which the return relates and shall be filed at the time determined with regard to any extension of time for filing and place prescribed for filing the partnership return thus a statement identified as an election must be attached to the partnership return and that statement must be filed in the time and place prescribed for filing the return issue the instructions for form_1065 provide the circumstances in which a partnership should check yes to schedule b question on form_1065 form_1065 schedule b question asks is this partnership subject_to the consolidated audit procedures of sec_6221 through the instructions to form_1065 however clarify that simply checking yes to question is not an election to become subject_to the tefra procedures that instruction provides that the partnership does not make the small_partnership election election when it answers yes to question the election must be made separately emphasis added thus if question schedule b is checked yes that alone is insufficient to constitute an election to become subject_to the tefra procedures within the meaning of sec_6231 issue the taxpayer argues that checking yes to question on schedule b of form_1065 is insufficient to elect coverage under tefra we agree the service’s postf-160881-01 position is that responding affirmatively to that question does not constitute a valid election for a partnership to be included under the tefra unified_audit procedures as indicated earlier a partnership can elect to be subject_to the tefra_audit procedures by attaching a separate statement to the form_1065 under the procedures outlined in sec_6231 that statement should be identified as such and should be signed by all persons who were partners at any time during that year a valid election will remain in effect until the service consents to its revocation in this case partnership did not attach a statement to any prior return indicating its wish to be covered by the tefra_audit provisions accordingly because partnership did not elect to be subject_to the tefra_audit procedures it need not revoke the election other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views curtis g wilson assistant chief_counsel administrative provisions judicial practice by s _________________________ susan t mosley senior technician reviewer branch
